Citation Nr: 1039663	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-operative left knee 
with degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   This 
matter was previously remanded by the Board in November 2009.

In a July 2010 rating decision, a rating of 10 percent rating was 
assigned for the Veteran's post-operative left knee with 
degenerative joint disease for the period from December 10, 2008.  
As the maximum schedular rating was not assigned, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 10, 2008, the Veteran's service-connected 
post-operative left knee with degenerative joint disease was 
manifested by pain, but without limitation of motion, ankylosis, 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage that is symptomatic, or 
impairment of the tibia and fibula.

2.  From December 10, 2008, through March 14, 2010, the Veteran's 
service-connected post-operative left knee with degenerative 
joint disease was manifested by flexion limited to 125 degrees, 
but without limitation of extension, ankylosis, subluxation or 
lateral instability, dislocated semilunar cartilage, removal of 
semilunar cartilage that is symptomatic, or impairment of the 
tibia and fibula.

3.  From March 15, 2010, the Veteran's service-connected post-
operative left knee with degenerative joint disease is manifested 
by flexion limited to 30 degrees, but without limitation of 
extension, ankylosis, subluxation or lateral instability, 
dislocated semilunar cartilage, removal of semilunar cartilage 
that is symptomatic, or impairment of the tibia and fibula.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post-operative left 
knee with degenerative joint disease have not been met for the 
period prior to December 10, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic 
Codes 5010, 5256-5263 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for post-operative left knee with degenerative joint disease have 
not been met for the period from December 10, 2008, through March 
14, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.71a, Diagnostic Codes 5010, 5256-5263 (2010).

3.  The criteria for a 20 percent disability rating (but no 
higher) for post-operative left knee with degenerative joint 
disease have been met for the period from March 15, 2010.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Codes 5010, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2006.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the June 2008 correspondence in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.  The Veteran's claim was thereafter 
readjudicated in July 2010 via a rating decision.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, VA treatment records, and private 
treatment records are on file.  There is no indication of 
relevant, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with 
this appeal in March 2006 and March 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient detail so that the Board's 
evaluation is a fully informed one.  Thus, the Board finds that 
further examination is not necessary.

The Board finds there was substantial compliance with its 
November 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (holding that only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 'more 
than substantially complied with the Board's remand order').  In 
this regard, additional private treatment records were obtained 
and the Veteran was afforded another VA medical examination in 
March 2010.  Therefore, the Board will proceed to review and 
decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran contends that the severity of his service-connected 
post-operative left knee with degenerative joint disease warrants 
a higher disability rating.  This disability is currently rated 
as 10 percent disabling.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 provides ratings ranging from 30 percent to 
60 percent for favorable or unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability, and a 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  A 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis is permitted when a Veteran who is rated under 
Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a limitation 
of motion.  VAOPGCPREC 23-97 (1997).

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage that is symptomatic warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 30 
degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Compensable ratings for 
limitation of extension of the leg are assigned when extension is 
limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee 
flexion and extension is from 0 to 140 degrees. 38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5262 provides the criteria for impairment of the 
tibia and fibula, which assigns a 40 percent evaluation for 
nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Factual Background and Analysis

Historically, service connection was granted for post-operative 
left knee in August 1970, and given a 0 percent disability rating 
(under Diagnostic Code 5257).  Subsequently, a July 2010 rating 
decision increased the disability rating from 0 percent to 10 
percent (under Diagnostic Code 5010), effective December 10, 
2008.  As the maximum schedular rating was not assigned, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993). 

VA and private treatment records reflect the Veteran's ongoing 
complaints of and treatment for his left knee disability.  A VA 
treatment records document that the Veteran was provided an 
annual physical examination in February 2006.  During the 
examination, the Veteran reported some discomfort in both knees 
with range of motion testing and weight bearing; however, no 
clubbing, cyanosis, pedal edema, effusion, or crepitus were 
noted.  The Veteran also underwent an x-ray in February 2006.  
The x-ray report states that the staff radiologist's impression 
was that the Veteran had changes of degenerative joint disease.

In March 2006, the Veteran was afforded a medical examination in 
connection with his left knee disability.  During the 
examination, the Veteran reported experiencing intermittent knee 
pain, that the pain had gotten worse over the past 10 years, and 
that the pain was now daily.  The Veteran reported that using a 
pain medication (Diclofenac) was helpful, but denied any 
Cortisone injections.  The Veteran denied using any knee braces 
or supports, as well as any instability.  The Veteran reported 
that he was able to do all of his work in spite of his knee 
problem.  Physical examination of the Veteran revealed that he 
walked without a limp, he had no difficulty arising from a chair 
or changing positions on the examination table, and he had no 
cane or other assistive device (including braces or supports) for 
ambulation.  The Veteran had 10 degrees of genu varus bilaterally 
in the knees.  The left knee had mild crepitus to passive flexion 
and extension.  There was no effusion, and no patellar 
compression tenderness.  Range of motion testing of the left knee 
showed flexion limited to 140 degrees and extension limited to 0 
degrees.  There was no pain, fatigue, weakness, or incoordination 
on repeat testing of the left knee.  The Veteran's medial and 
lateral collateral ligaments were stable.  The Lochman's and 
McMurray's tests were negative.  The Veteran could do deep knee 
bends repetitively without difficulty.  The examiner diagnosed 
the Veteran with status post arthrotomy left knee with 
degenerative joint disease, residual scars, and chondromalacia.

In March 2008, the Veteran was provided another annual physical 
examination.  During the examination, the Veteran reported 
complaints of knee pain.  The Veteran reported that he continued 
to take medication for his knee pain, and that it still worked 
well.  On examination, the Veteran reported some discomfort in 
both knees with range of motion testing and weight bearing.  The 
examiner found no clubbing, cyanosis, pedal edema, effusion, or 
crepitus.  The examiner assessed the Veteran with knee pain.

A private treatment record from December 10, 2008 states that the 
Veteran was seen as a new patient for long standing bilateral 
knee pain.  Examination of the Veteran revealed that he had genu 
varus of both knees.  The Veteran's knees were cool without 
redness or effusion.  Range of motion testing showed flexion 
limited to 130 degrees.  Ligamentous examination was stable and 
symmetric side to side.  Patellofemoral examination was benign.  
There was significant crepitation with varus McMurray's testing.  
There was some tenderness along the medial joint line with 
palpable osteophytes.  Neurovascular function was intact.  The 
Veteran was assessed with osteoarthritis of bilateral knees.  
Subsequently, the Veteran received three bilateral knee Synvisc 
injections in December 2008. 

A private treatment record from December 2009 states that the 
Veteran was seen for significant bilateral knee pain.  At this 
time, the Veteran reported that his symptoms were progressing to 
the point where he was thinking about proceeding with total knee 
arthroplasty.  On examination, the Veteran's knees were cool 
without redness or heat.  Range of motion testing of the left 
knee showed decreased flexion by about 15 degrees.  The Veteran 
did not have flexion contracture.  Ligamentous examination was 
stable and symmetric.  Quadriceps control was good.  The Veteran 
had significant crepitance with varus McMurray's and 
patellofemoral manipulation.  Distal neurovascular function was 
intact.  The physician noted that x-rays taken a year ago 
revealed advanced arthritic change of the patellofemoral joint of 
both knees.  The physician stated that the Veteran had advanced 
loss of joint space medially on the left.  The Veteran was 
assessed with osteoarthritis of bilateral knees.

Per the Board's November 2009 remand instructions, the Veteran 
was afforded a subsequent VA examination in March 2010.  The 
examiner reviewed the Veteran's claims file.  During the 
examination, the Veteran reported that he retired in May 2002 
because he was able to get an early retirement.  The Veteran 
reported that he was not having any medical problems at the time 
of his retirement and still does not feel he would be limited in 
the performance of that job, as it was sedentary, other than that 
he would have some trouble getting up and down from the desk due 
to his left knee.  The Veteran reported that pain was located at 
the medial aspect of his left knee.  He denied locking.  He 
reported that he experiences only occasional stiffness and 
swelling, although his knee feels tight because it is hard to 
bend.  The Veteran denied instability, but reported that 
sometimes the pain is enough that it feels like his knee will 
give out.  He reported that pain is intermittent, in that it goes 
away if he sits or lies down, although he experiences pain after 
sitting in a car.  The Veteran reported wearing wrestler knee 
pads to keep the joints from slopping around, to pad the knees 
from bumping things, and to keep them warm.  He denied using a 
cane.  The Veteran reported that his knee pain tends to fluctuate 
frequently, but that during flare-ups his pain stays at an 8 
until he sits down, so there are no prolonged flare-ups.

Physical examination of the Veteran revealed that his gait was 
normal, other than significant bilateral genu varum and bilateral 
tibial varum.  Between the genu varum and tibial varum, the knee 
angulation was 15 degrees bilaterally.  The Veteran was able to 
heel-walk and toe-walk.  The Veteran could only perform a half 
squat, which was somewhat difficult due to pain in the knees.  
Bony deformity and crepitus were noted bilaterally.  There was no 
laxity with varus or valgus stress, but the alignment was 
abnormal.  Lachman and McMurray's tests were negative 
bilaterally, although there were some palpable soft tissue 
protrusions at the medial joint line, left greater than right, 
which move around some with knee range of motion.  Range of 
motion testing of the left knee showed flexion limited to 125 
degrees, with pain at 115 degrees.  Following exercise, his range 
of motion testing showed flexion limited to 115 degrees, with 
pain at 65 degrees.  Left knee extension was 5 degrees short from 
full extension without pain.  Following exercise, the Veteran 
developed pain in full extension (still -5 degrees).  The 
examiner stated that an additional loss of range of motion is 
recommended for the left knee of 35 degrees of flexion due to 
painful motion and impaired endurance.  The examiner diagnosed 
the Veteran with left knee degenerative joint disease with 
painful motion and varus alignment.  The examiner found no 
evidence of instability.  The examiner estimated that the 
Veteran's additional limitation of motion during flare-ups was 90 
degrees flexion at best, particularly when viewed functionally.

The Veteran and his representative have submitted multiple 
statements regarding the contention that the severity of his left 
knee disability warrants a higher disability rating.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected post-operative left 
knee with degenerative joint disease is more severe than the 
assigned disability ratings reflect.  Medical evidence generally 
is required to probatively address questions requiring medical 
expertise; lay assertions do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has considered the 
Veteran's contentions carefully.  In this case, competent medical 
evidence offering detailed medical findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the Veteran's 
service-connected left knee disability.

The Board notes that the evidence has not at any time shown that 
the Veteran's service-connected left knee disability was 
manifested by ankylosis, subluxation or lateral instability, 
dislocated semilunar cartilage, removal of semilunar cartilage 
that is symptomatic, or impairment of the tibia and fibula.  
Therefore, Diagnostic Codes 5256, 5257, 5258, 5259, and 5262 are 
not applicable.  38 C.F.R. § 4.71a.

There is no doubt that the Veteran's service-connected left knee 
disability results pain and decreased range of motion.  The 
Veteran's complaints are credible and fully supported by the 
medical evidence.  Nevertheless, the Board must apply the 
regulatory criteria for assigning ratings for arthritis and 
limitation of range of motion of the knee.

Due to the staged ratings throughout the period on appeal, the 
Board must consider the rating assigned to each period of time.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In considering 
the period prior to December 10, 2008, the Board has determined 
that the Veteran was entitled to noncompensable disability 
rating.  The Board notes that although a VA treatment record from 
February 2006 documents that the Veteran reported some discomfort 
in both knees with range of motion testing and weight bearing, 
however, this record did not show any limitation of motion of the 
left knee.  Significantly, during the March 2006 VA medical 
examination, the Veteran's left knee showed flexion limited to 
140 degrees and extension limited to 0 degrees.  Furthermore, 
there was no pain, fatigue, weakness, or incoordination on repeat 
testing of the left knee, and the Veteran's medial and lateral 
collateral ligaments were stable.

In considering the period from December 10, 2008, through March 
14, 2010, the Board finds that the criteria for a disability 
rating in excess of 10 percent for post-operative left knee with 
degenerative joint disease have not been met.  As for the 
evaluation of the service-connected left knee, the currently 
assigned 10 percent rating under Diagnostic Code 5010 appears to 
contemplate the degree of limitation of motion, including 
additional functional loss due to pain.  In order to assign a 
rating in excess of the current 10 percent under Code 5260, a 
rating of 20 percent would require flexion limited to 30 degrees.  
Even when additional functional loss due to pain is considered, 
the preponderance of the evidence is against such a finding.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the evidence 
clearly demonstrates that the Veteran had some limitation of 
motion and that pain contributed to this limitation of motion, 
none of the medical evidence showed that flexion of the Veteran's 
left knee was limited to 30 degrees.  

In this regard, the December 10, 2008 private treatment record 
states that the Veteran's range of motion testing showed flexion 
limited to 130 degrees.  In addition, a private treatment record 
from December 2009 states that the Veteran's range of motion 
testing of the left knee showed decreased flexion by about 15 
degrees.  The Board notes that the available range of motion 
testing for the period from December 10, 2008 through March 14, 
2010 was well beyond the criteria for a higher evaluation under 
Diagnostic Code 5260 based on limitation of flexion.  

With respect to an evaluation of the Veteran's left knee 
disability under Diagnostic Code 5261 based on limitation of 
extension, a higher, or even separate, rating under Code 5261 is 
not applicable, as extension was not shown to be limited at all.

Turning to the period since March 15, 2010, the evidence is 
somewhat confusing.  In this regard, the March 2010 VA medical 
examination documented that following exercise the Veteran's 
range of motion testing of the left knee showed flexion limited 
to 115 degrees, with pain at 65 degrees.  Furthermore, the 
examiner recommended an additional loss of range of motion of 35 
degrees of flexion due to painful motion and impaired endurance, 
and also estimated that the Veteran's additional limitation of 
motion during flare-ups was 90 degrees flexion at best, 
particularly when viewed functionally.  The examiner's comments 
are subject to different readings.  Affording the Veteran the 
most favorable interpretation of the March 15, 2010, examination 
report, and applying the doctrine of reasonable doubt, the Board 
finds that the disability picture from this date more nearly 
approximates that for a 20 percent rating.  38 C.F.R. § 4.7.  The 
most liberal reading is that flexion of the Veteran's left knee 
was effectively limited to 30 degrees (65 degrees minus 35 
degrees).  With application of DeLuca, a 20 percent disability 
rating is arguably warranted under Diagnostic Code 5260.  
However, the Board finds that the preponderance of the evidence 
is against a rating greater than 20 percent.  The Board notes 
that the competent evidence at no time suggests that the 
Veteran's left knee flexion is limited to 15 degrees or less.  
Additionally, the Board notes that Diagnostic Code 5261 is not 
applicable, as the evidence does not show limitation of extension 
to 10 degrees.

In sum, the Board finds that the preponderance of the evidence is 
against finding that the Veteran is entitled to a disability 
rating greater than 20 percent since March 15, 2010, for post-
operative left knee with degenerative joint disease.

The Board also notes that, in general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found within 38 C.F.R. 
§ 4.71a.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.  The Veteran may always initiate a claim for 
an increased rating in the future if there is an increase in the 
severity of his post-operative left knee with degenerative joint 
disease.


ORDER

The appeal is denied in part and granted in part (subject to laws 
and regulations applicable to payment of VA monetary benefits) as 
follows:

Entitlement to a compensable disability rating for post-operative 
left knee with degenerative joint disease for the period prior to 
December 10, 2008 is not warranted.

Entitlement to a disability rating greater than 10 percent for 
post-operative left knee with degenerative joint disease for the 
period from December 10, 2008, through March 14, 2010 is not 
warranted.

Entitlement to a 20 percent disabling rating (but no higher) is 
warranted for post-operative left knee with degenerative joint 
disease for the period from March 15, 2010.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


